Draft general budget 2009 (Section III) - Draft general budget 2009 (Sections I, II, IV, V, VI, VII, VIII and IX) (debate)
The next item is the joint debate on:
the report by Jutta Haug, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2009 (C6-0309/2008 - and Letter of amendment No 1/2009 to the preliminary draft general budget of the European Union for the financial year 2009, Section III - Commission (SEC(2008)2435));
the report by Janusz Lewandowski, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2009
Section I, European Parliament Section II, Council Section IV, Court of Justice Section V, Court of Auditors Section VI, European Economic and Social Committee Section VII, Committee of the Regions Section VIII, European Ombudsman Section IX, European Data Protection Supervisor (C6-0310/2008 -.
rapporteur. - (DE) Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the preparations for the first reading of the European budget for 2009 are pretty much complete. I would therefore like to start today's debate by thanking the members of the Committee on Budgets, and all the members of the specialised committees who have worked so closely with me, most sincerely for their cooperation and for all the time they have devoted to this.
As I said right at the start of the 2009 budget procedure, and I am happy to say again, a budget rapporteur is only as good as the sum of the members working with her, so I am very grateful to you.
I also need to thank the team in the secretariat of the Committee on Budgets: without the consistently excellent work of the secretariat staff, we Members would, with the best will in the world, be nothing, so thank you! Yes, I agree, a round of applause would be quite appropriate.
(Applause)
My thanks also go to my personal assistant and to the staff of the groups: it takes many heads and many hands to do a good job.
The preparations for the first reading of our budget, during which we had to read, understand and evaluate 1 400 amendments, were greatly affected by the financial crisis. Although our budget of around EUR 130 billion looks ridiculously small set against the hundreds upon hundreds of billions that the Member States, acting both jointly and separately, have spread out as a safety net under both the banks and the real economy, our meetings to prepare for the first reading were nevertheless much shaped by contributions on precisely this subject from all the groups involved. In so doing, we were basically already anticipating the Council's reaction to our budgetary requests.
What, then, are our requests? First of all, there are the payments. We pointed out back in July that we could not approve a 15% gap between commitment appropriations and payment appropriations, which the Commission proposed in the draft budget and the Council increased still further. In our opinion, that does not fit in with the principle of budgetary accuracy and clarity. Moreover, when we compare this gap in the third year of the current Financial Perspective with the gap in the third year of the previous Financial Perspective, which was only 3%, we simply do not see how such an enormous gap can be justified. We have therefore increased payments: we could not close the gap completely, but we have halved it, to leave a gaping hole of 8%.
We did not increase payments by acclamation or at random, but in those budget lines that help to fund Parliament's priorities: action to combat climate change, the social dimension in terms of growth for jobs, shaping globalisation and support for small and medium-sized enterprises, and also certain lines that improve the safety of citizens. In total, we have increased payments from 0.89% of gross national income - which was the level proposed by the Council - to 0.96%, rounded, of gross national income.
Secondly, we decided to make full use of the options afforded us by the Financial Perspective. Under subheadings 1a and 3b, we want to distribute all the money to the budget lines that are important to us, and not leave any margin. We want the title of subheading 1a, 'competitiveness for growth and employment', not just to be purely rhetorical, but also to include specific measures. We do not want the title of subheading 3b, 'citizenship', to be an empty phrase - we want to bring it to life, as, after all, this subheading brings together policies that directly affect citizens at local level, and that the European Union is particularly good at making visible.
Thirdly, we have given the package of pilot projects and preparatory measures, which was agreed between all the groups and has already been evaluated by the Commission, a range of impulses for new policy elements, new Community actions and possibly new legislation.
Fourthly, we have followed our political judgment. Nobody can expect good administrative work, be it from the Commission or from decentralised agencies, if they do not provide a large enough budget for staff, and we therefore cannot accept the Council's cutbacks. We have restored the approach taken in the preliminary draft budget, and in return the Commission could not only thank us, but also be on our side in disputes with the Council.
Fifthly, I would like to turn to the biggest problem, namely Heading 4, grandly entitled 'EU as a global partner'. When this heading was established back during the negotiations on the Financial Perspective, it was already hopelessly underfunded. That is why, in each year's budget debates, we have stressed the same thing: how are we going to fund everything that is looking for funding and, at the same time, leave ourselves enough breathing room to be able to react to unforeseen events during the financial year?
I can say right here and now that there has been, and still is, no satisfactory solution. For our assistance in Kosovo, Afghanistan, Palestine and now Georgia, what we really needed was long-term programmes, not this continual hand-to-mouth existence.
This is nothing new, but this year the Commission gave us a new challenge: in view of the enormous global increases in food prices, in July it proposed what it called a food aid facility for the less developed countries, with a budget of EUR 1 billion for 2008 and 2009.
If the Commission had been diligent, it should immediately have suggested transferring the necessary resources from Heading 2 to Heading 4. It did not do so, though, because not only is it not diligent, it is afraid. It was afraid of not getting approval from the Council, and now we are saddled with the problem. We need to convince the Council not just to sermonise about the need to help the poorest of the poor, but to work with us to find the resources - yes, and where from? - so that we can provide direct food aid and buy seed and fertiliser.
It was quite clear to the Committee on Budgets that we would not be able to find the necessary money in the budget lines under Heading 4, and so we created what is known as an 'asterisk amendment', containing EUR 250 million for food aid, 40 million for Kosovo, 80 million for Palestine and 20 million for Afghanistan. This asterisk amendment, which makes it quite clear that we want to spend more than the money available according to the Financial Perspective, should be seen as an invitation to the Council.
Let us hope that the Council will actually see our note as an invitation or demand, and enter into negotiations with us without delay. We have no time to lose - we should not leave everything to the last minute. Mr President-in-Office of the Council, it is over to you.
(Applause)
Madam President, Commissioner Grybauskaitė, who understands Polish, but who will probably be less interested in my portion of the budget procedure.
We are coming to the end of a procedure we have called the 'pilot' procedure. It is a good occasion to underline the good cooperation with the Bureau and the persistent confidence-building between the Committee on Budgets and the Bureau, which is the result, inter alia, of the efforts of Secretary General Rømero. 'Nobody is perfect', however, and so certain differences remain, which is reflected in the reserves we set up for 2009. The budget for 2009 has to meet a number of particular challenges. This will be an election year, which gives rise to particular needs as regards public communications, which need funding. It will be a year in which MEPs will be given a new status, which will have financial consequences. I would also like to underline the new principles of employment and payment, which will be transparent and meet the needs announced earlier of assistants and the end of the pension fund in its previous form. We also had to restructure the budget in the second half of 2008 to make allowance for the highly likely scenario that we will be operating on the basis of the old treaties and that the Lisbon Strategy, which would change the competences of the European Parliament, will not come about.
We have succeeded in keeping the budget below the voluntary threshold we set, i.e. below the 20% threshold for the administrative expenses of the institutions of the European Union. We should accept these levels, both in the administration and in the political groups, as they are tied to the better functioning of legislative activity, making the lives of MEPs easier, and improvements in the new comitology, which should also be provided for in 2009.
We would like, and are implementing reserves for this purpose, to gradually even out certain disproportions that have arisen over this long period in various sections of the Parliamentary administration, to provide resources primarily to those services that are directly related to the work of the Parliamentary committees. We have noted other initiatives that can improve the functioning of Parliament, namely in the Parliamentary library, particularly the Knowledge Management System. We also note that the new Visitors' Centre will unfortunately not be open at the time of the elections. It was announced that it would be open, but it will not be. We can count on it becoming operational towards the end of 2009, which is also reflected in our staffing reserves.
Keeping to the budget is a philosophy common to Parliament and the other institutions, and particularly during an election year we should avoid presenting the European institutions as excessively ambitious as regards the cost to the European taxpayer. The same applies to other institutions, where we weighed up all of this, all the decisions taken by the Council, and added to it our own assessment of the needs of these institutions. There are two undertakings I would like to underline: for the Court of Justice, we have 39 new posts connected with the new agency procedure, and in the Court of Auditors we have three new posts which increase the organisation's potential, but which also make it possible to finance its new headquarters by means of frontloading.
This heralds a smooth, rapid vote tomorrow, which is the result of excellent cooperation with the coordinators of the political groups, the draftsmen of the opinion of the committee, not forgetting the running of the committee by Mr Raimer Böge. My particular thanks to the people who helped me in this, namely Richard Wester and Marrianna Pari.
Member of the Commission. - Madam President, I am very happy to see how quickly and efficiently Parliament has finalised its first reading and that it is ready to vote tomorrow. This huge job was done by the Committee on Budgets, by their leaders and coordinators and, of course, by the political groups. This largest portion of the job to be done forms the basis for our future negotiations. We will be starting serious engagement between the two arms of the Budgetary Authority and the Commission in the next two months.
The Commission in general very much appreciates and shares the political priorities for which the European Parliament proposes budget reinforcement and restorations. Regarding payments, the European Parliament intends to approve the level of appropriations up to the ceiling. However, this is not convincing enough for us, because we think that the preliminary draft budget corresponds better to the actual absorption capacity, notably in Member States. I will this week send out the information on the execution of the budget, and you will see that our calculations are based on very serious grounds.
The Commission is largely in agreement with the new process on the pilot projects and preparatory actions proposed by Parliament. On this occasion I would like to stress my appreciation for the excellent collaboration between our institutions, which is thanks to a new and successful approach promoted by the general rapporteur, Mrs Haug. This is the first time in our history of negotiations that we have already been able, before the summer, to receive and agree on the broad scope of these pilot projects.
I would also like to draw attention to a number of issues which still, at first reading, give rise to serious concerns for the Commission.
The first and most important concerns Heading 5. We appreciate that Parliament has restored the amounts requested by the Commission for staff salaries. However, at the same time, EUR 37 million have been put in the reserve, subject to certain conditions for its release.
On top of that, an additional reserve of some EUR 16 million for two specific policy areas, namely transport and environment, has also been reserved. It will, of course, be very difficult for the Commission to respond to this, especially the last one, because there is only one employer in the Commission - namely the Commission - and it is not possible, for example, to stop payments for one or two DGs and continue to pay the others.
These reserves - in total about EUR 50 million - would stop the recruitment of 250 posts received for enlargement and prevent the replacement of retiring staff as from next January. But of course we understand that our negotiating and explanatory skills will come into play with your people as soon as possible after the first reading. We will try to give all the necessary explanations and to fulfil all the conditions set on these reserves.
Regarding the administrative support for operational programmes, this year Parliament has followed the Council and confirmed the cuts. I understand that additional technical explanations will be needed, and we will try to solve this via negotiations about these lines in general.
Another problem we see is that Parliament has not restored the appropriations requested for publication of procurement notices. This, we think, undermines the Commission's ability to meet its obligations stemming from the public procurement directives, especially in the current environment. We are solving and trying to solve state aid and other problems in Member States in this fluctuating economic situation, and this can place the Commission at risk of legal challenge in the courts.
To sum up, the Commission will analyse in detail each amendment adopted by Parliament and will give its reactions in early November through the 'letter on executability' - as it does every year - explaining all the necessary details. Before the conciliation in November, and before the second reading, we will try to solve as far as possible anything that we still consider to be a problem in the first reading.
As usual, the Commission will try to be the honest broker between the two budgetary authorities, especially in negotiating the problems which arise in Heading 4, in Heading 5 and in the total ceilings of payment appropriations in the budget. We will try to be helpful by seeking favourable conditions and a good budget for the whole of Europe, especially in these difficult times that we are facing together.
President-in-Office of the Council. - (FR) Madam President, Mrs Grybauskaitė, ladies and gentlemen, first of all I would like to apologise for the absence of Mr Woerth, who has been held up in Paris in a good cause, since in France, too, it is budget season and time to present the finance bill to Parliament within the framework of the first public finance programming bill. I am aware, having discussed this with Mr Böge too, how important this debate is in Parliament, and also how important it is for the French Presidency. I would therefore also like to thank my assistants and those of the Council and of Mr Woerth who have helped me prepare for this important debate.
So far, our work has been carried out in a very positive atmosphere of cooperation, and I can assure you that the Council is prepared to continue this high-quality dialogue with a view to securing an agreement on the 2009 budget that is balanced and satisfactory to all. I listened carefully to the speech of Mrs Haug and that of Mr Lewandowski, which was particularly communication-oriented. In this connection, this very morning we reached a political agreement on the plan concerning the strategy for communication with Parliament and the Commission, and I am delighted to note that, differences aside, we share the same goal, namely we intend to ensure the financing of the European Union's policy priorities, whether in terms of competitiveness, cohesion or growth.
Obviously, as you and Mrs Grybauskaitpointed out, in the current international climate, we have to ensure that Europe has the resources to fully play its role in the international sphere. All this must, however, take place in accordance with the financial framework established for the 2007-2013 period.
I would therefore like to briefly mention three issues of particular importance: the first concerns payment appropriations and their amounts; the second concerns the rules of budgetary discipline and sound financial management; and the third concerns the food facility.
As far as payment appropriations are concerned, I will not hide the fact that the Council is seriously concerned by the large number of payment appropriations that the European Parliament intends to vote on at first reading, since this intention goes well beyond the Commission's initial proposal in its preliminary draft budget. The payment appropriations should be adjusted in line with actual requirements and, in particular, we should draw lessons from the previous budget outturn so as to be able to determine our real ability to implement sectoral policies.
Now, what we have seen since the establishment of the Financial Perspective, which I followed from a different angle for a certain period of time, is that the Community budget has always been subject to an under-utilisation, and this has been the case since 1988. The 2008 Amending Budget should show that once again this year, payment appropriation needs have been greatly overestimated, especially when it comes to a policy as vital as the cohesion policy, and at this point, there is no evidence to suggest that 2009 will be any different.
As mentioned by Mrs Grybauskaitė, and at her behest, improvements have been made in recent years, but uncertainties related to the financial year 2009 remain considerable. On 1 October, out of the 433 programmes of the cohesion policy, there were only two for which interim payments had been made, and you will appreciate that, in the current economic and financial climate - we cannot compare the European Union budget with things that are not comparable in the context of the steps taken to save the financial system for savers and to protect European citizens - we must, above all, uphold the interests of European taxpayers and avoid, as far as possible, entering in the budget any payment appropriations that cannot be utilised.
The second issue is compliance with the rules on budgetary discipline and sound financial management. The Council will take care to implement the Interinstitutional Agreement of 17 May 2006 in full. Expenditure must respect the limits laid down by this Agreement and sufficient margins under the ceilings of the different headings must be maintained. These ceilings, as you know, are not objectives to be met. Their systematic saturation is not acceptable in our view, since this would completely compromise our ability to deal with unforeseen situations which may arise during the 2009 budget year.
In this regard, I would like to briefly mention Heading 4, in relation to which Parliament is about to vote on an amendment which would go far beyond the ceiling of the Financial Perspective. We are well aware of the real tensions surrounding this heading. We need to find a coherent response to the different priorities of the Union in the international arena, and fine tune our level of intervention, particularly under the common foreign and security policy, and we know that, in this area, circumstances can change very quickly. Therefore, here too, we should leave ourselves sufficient margins to tackle any developments in this area, as well as any developments linked to interventions carried out under the CFSP.
The third issue concerns financing of the food facility. This will clearly be an important element in discussions within the Council over the coming weeks. The European Council of June this year provided a strong political boost by congratulating the Commission on its wish to present its proposal, but the Council's mandate is crystal clear: we have to find a funding solution which fully complies with the current Financial Perspective. I am aware that Parliament shares this view but, nevertheless, the Council is endeavouring to find every appropriate financing arrangement so that we can give practical effect to the political wishes that have been expressed, including by the Heads of State or Government, and by the European Commission.
What I meant to say - to avoid what I said being put down to a translation error - is that I am aware that Parliament does not share this view. I made a mistake, a slip of the tongue of course. I wish, however, to also mention that there were points of convergence between Parliament and the Council on this important issue of the food facility, particularly regarding the fact that we both had reservations over the Commission's proposal to fund the whole of this facility from margins under the Heading 2 ceiling.
Clearly we must - and the Council is aware of this - aim for an optimum combination of funding sources so that agreement on the overall amount proposed by the Commission can be reached, within the framework of the Council, during conciliation in November. I am convinced that the three institutions will make every effort to secure a comprehensive agreement on the 2009 budget, on the financing of the new initiatives I have just mentioned, during conciliation in November. This agreement must be the best possible compromise for the Union, its citizens and its institutions.
A brief word on the regulation implementing decisions on own resources, which Parliament will be deciding on during this session. I wanted to thank, both personally and on behalf of the Council, Alain Lamassoure for his report, along with this House for its diligence and speed in dealing with this question. For our part, we shall not rule out the Commission's proposal. Ratification of the decision on own resources in the various Member States is going well, and we hope to be in a position to achieve the objective of its full and comprehensive entry into force by 1 January 2009. This is what I wished to tell you.
draftsman of the opinion of the Committee on Foreign Affairs. - Madam President, it is an endless political bone of contention that Heading 4 is chronically underfinanced. It prevents us from fulfilling our external commitments in crisis areas: in Kosovo, Palestine, Afghanistan and Georgia. We are completely unable to build up a solid common foreign and security policy on a long-term basis as long as the Commission and the Council keep on adopting this budgetary strategy of under-financing external relations and just giving ad hoc responses to the latest crisis, which attracts all resources and attention, such as Georgia today. The latest priority overshadows the previous one.
For the EU to become a global player, more money is needed in Heading 4. With the current financial envelope, it is impossible to satisfy the needs of the different budgetary lines. This is the reason why the Committee on Foreign Affairs strongly supports the strategy of the Committee on Budgetary Control seeking to restore the PDB on all budget lines and thus increase the budgetary lines for Kosovo by EUR 40 million and Palestine by EUR 139 million.
We also support the asterisk amendment. In other words, the Council and Parliament must allow utilisation of the flexibility instrument, and of all other available instruments provided for in the Interinstitutional Agreement, to allocate EUR 250 million on the food facility instrument, EUR 40 million on Kosovo, EUR 80 million for Palestine and EUR 20 million for Afghanistan.
draftsman of the opinion of the Committee on Development. - (NL) I am speaking as a member of the Committee on Development, and would, on behalf of my committee, like to make three comments, firstly, about the food crisis, secondly, about the system for assessing development policy and thirdly, about the lack of resources under Heading 4 - foreign expenditure that has been discussed before.
I should like to start with the food crisis, which is, of course, a huge problem, as millions of people are in danger of losing their lives, and a joint European approach is desperately needed. We do, however, need an approach other than the one which the Commission suggested in the first instance. The budgetary agreements will need to be respected, while the powers of the Council and the European Parliament may not be overlooked. I am therefore pleased that the Commission is willing to review the first proposal - to use unused agricultural funds for this.
We need to achieve food security for the countries involved. Needless to say, food aid is needed for people who are in immediate peril of death, but ultimately, it is about the long term, which is why food production should return to the EU's development agenda as an area of attention that should be given priority.
We will, in this context, also need to talk about a re-evaluation of the thematic programme on food security, and we will need to look at how we can grant small farmers better access to crucial production factors. This is why we are glad that the proposal has met with approval for a trial project for micro-credit, because this will probably make it easier for small farmers to fund food production.
Secondly, the system for assessing development policy needs to be improved. The assessment is focusing too much on where the money is going and too little on results. If we wish the public to continue to support development cooperation, we will need to gain more insight into the results of our work.
Thirdly, the lack of resources for foreign expenditure, Heading 4, has been discussed previously. This concerns not only resources for development cooperation, but also for Kosovo, the Middle East, and so on. We have great ambitions. Rightly so. This is why this item deserves a structural increase
draftsman of the opinion of the Committee on International Trade. - (DE) Madam President, Commissioner, Mr President-in-Office of the Council, I would like to raise two points regarding Mrs Haug's report.
The first is that, at Parliament's initiative, a separate budget line has been included under the heading 'trade policy for trade-related aid' - in other words 'aid for trade' - amounting to EUR 1 billion per year. Unfortunately, the Commission has not yet been able to provide us with any detailed information on how these aid commitments will be implemented and whether they are operational. It is heartening that the Committee on Budgets has incorporated an amendment proposed by the Committee on International Trade, withdrawing the Council's proposed 50% reduction in the figure for aid for trade.
My second point relates to the support for developing countries in pharmaceuticals-related technology transfer and capacity-building. Over the last year, Parliament has taken specific steps to help the poorest countries with the supply of pharmaceuticals, and corresponding financial aid is clearly a part of that. Unfortunately, it is clear that neither the Commission nor the Council shares this view, and, if I understand it correctly, the Committee on Budgets has, regrettably, also not included an amendment in that connection.
On Mr Lewandowski's report, my committee has raised an important aspect of the EP's work in the field of international trade relations: its involvement in the Inter-Parliamentary Union in the World Trade Organisation in Geneva. As our Parliament is one of the organisers of its annual meetings, and given that important ministerial conferences will undoubtedly be on the agenda in the coming year in connection with the Doha round, it would be worth boosting funding for this in order to ensure that we have appropriate infrastructure options for participation. In addition, we are particularly keen to assist representatives of the ACP countries to pay their travel and subsistence expenses in connection with the Parliamentary Conference. Both of these elements can, and should, help to increase transparency and strengthen dialogue between parliaments, governments and the general public, and ultimately lead to greater fairness and legitimacy in the negotiations and decisions as part of the discussions within the WTO.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (FR) Madam President, Mrs Grybauskaitė, Mr Jouyet, on behalf of the Committee on Economic and Monetary Affairs, I would like to express satisfaction, regret and hope.
My satisfaction stems from the fact that the Committee on Budgets agreed to take up our proposal, namely that supervisors, whether for banking, insurance or securities, need greater funding in order to work together better. This goes without saying, and even those who are not members of the Committee on Economic and Monetary Affairs will agree that it is vital.
My regret is that in the current crisis, the euro is our cornerstone, our very foundation, yet the Commission has drastically cut the resources for communication activities relating to our wonderful currency.
My hope is that tomorrow, the plenary will realise that the resources of the Eurogroup, regardless of the level it meets at from now on, should be increased. It must not be a lightweight structure, without substance. It has become a reality. This is why I hope that tomorrow, Parliament will agree to vote in favour of the principle of increased resources for the Eurogroup.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (DE) Madam President, I would like to start by thanking the members of the Committee on Budgets for the fact that they broadly share the Committee on Employment and Social Affairs' approach to the budget.
Nevertheless, I would like, once again, to make the case for increasing funding for social dialogue appropriately, as we proposed. We cannot keep talking about how social dialogue is a pillar of our European social model, and then on the other hand reduce funding in exactly this area.
At this point, I would also call on the Council to work with us to find a solution for the problem of the degressivity clause. It has a particularly dramatic effect on the work of the trade union institutes, and, over the long term, continual funding cuts are simply no longer sustainable.
With regard the Committee's two pilot projects, allow me to say one thing: there was a broad consensus in favour of a pilot project relating to posted workers, and I am sure that the results of this project will bring us important insights for our future political decisions on the Posting of Workers Directive. We will therefore certainly pay close attention to ensure that the Commission, in turn, turns its attention to those aspects that are important to us in this project, to prevent wage dumping and social dumping.
The second project relates to violence against the elderly. This project confronts a taboo subject, and this is particularly important.
Thank you very much, Madam President, as the draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety regarding the EU budget for 2009, I wish to express my satisfaction with the material before us. One of the most important changes is that next year, there will be 10% more resources available for environmental purposes than in 2008. Thus, we will be able to allocate EUR 14 billion to environmental uses.
I welcome in particular the fact that one of next year's priorities is climate change. Europe must retain its leading role in the international struggle against climate change, as President Sarkozy also emphasised yesterday. I would like to emphasise as well that the budget for LIFE+ will also be increased by 9%. I also welcome as outstanding opportunities the launch of so-called preparatory, or pilot projects, for which three of our proposals this year on environmental and public health topics are to receive support from the European Commission to the tune of EUR 7.5 million. Never have so many projects devoted to climate change or its effects been launched in the course of a single year.
From the perspective of the agencies, I consider the figures recommended by the Commission fundamentally acceptable, and I am pleased that the extent of support to both human resources and tools has increased; nevertheless, I would recommend adjustments on two points. The first has to do with the European Centre for Disease Prevention and Control, for which we would advise freeing up the 10% in reserve, since only then will that agency be able to fulfil its mandate. The second case is that of the European Food Safety Agency, where our initiative is the exact opposite, that is, we recommend putting 10% in reserve until the agency can demonstrate that it is operating appropriately. My suggestions in this regard have also received the support of Parliament's Committee on the Environment and the Committee on Budgets. I call on my fellow Members to likewise lend their support with their votes at the plenary sitting. Finally, I wish to thank Jutta Haug, the rapporteur, and László Surján, the shadow rapporteur for the European People's Party, for their valuable assistance in my work. Thank you very much.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (RO) The budget is not a policy issue; it is not a technical problem, but an extremely profound political problem. Through the budget, we establish what resources are required to meet the objectives. We also give a measure of sincerity to the commitments we are undertaking. The provisions relating to the internal market seem to be adequate.
We would like to thank Mrs Haug for her enormous efforts in coordinating the extremely diverse requests submitted with more general political objectives. Problems persist, however, in spite of these efforts. The financial market is showing its limits. We can see the shortcomings that are hidden behind rules which ordinary citizens find difficult to understand. They are still showing a certain fragility.
The proposed amendment, which is calling for resources to be allocated to educate consumers on financial matters, has been rejected by a majority in the Budget Committee. The reason for this is not to make savings. A larger sum than was requested has been approved for an unspecified purpose linked to consumer protection. We would like to ask the committee to consider the use of the sums approved for the relevant chapter on financial education programmes. The lack of information affecting some people provides a condition for promoting speculation on the market and for making others rich. However, this is not the time to be removing protection. It is preferable for well-informed citizens to defend themselves on their own.
I would first like to thank both the rapporteur, Mrs Jutte Haug, and the coordinator for a highly sensitive approach to the needs of EU citizens and also for accepting the recommendations of the Regional Development Committee, of which I am a member. The policy of cohesion must continue to be a medium-term budgetary policy of the EU.
When I, as rapporteur for the Regional Development Committee, drafted its opinion on the EP report into the aforementioned budget, I also wanted to contribute towards solving a problem which the Member States were trying to solve through their development programmes in the absence of a consolidated European approach in this area. It concerns the problem of integrating the Roma communities within the European Union. In proposing a pilot project which might assist in solving this problem at a European level, my aim is to encourage European awareness of the possibility of addressing the problem from a regional development perspective.
This matter is particularly apparent in the new Member States, where small enclaves of Roma communities constitute a serious developmental and social problem. The project should also cover the development of adequate resources at European institutions, without which the problem will continue to be left to the Member States, leading to a situation where millions of European citizens of Roma nationality may become victims of patchy economic and social development and very poor integration.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (FI) Madam President, Heading 2 in the Commission's Preliminary Draft Budget, which the Council cut again, did not reflect Parliament's priorities. In it, direct agricultural subsidies and marketing costs were overly conservatively estimated at EUR 2 027 million below the ceiling for the multiannual financial perspective. The Committee on Agriculture proposed that the Committee on Budgets revise the estimated expenditure, which it did.
New features of the budget are the distribution of fruit and vegetables to school children and the Structural Change Fund for the dairy industry. For the former, the Committee set aside EUR 181 million, with EUR 600 million being set aside for the latter.
As there is a huge reserve of outstanding commitments, or RALs, in the rural development programmes, EUR 9 billion in total, and because the Commission's proposals showed a 30% discrepancy between commitments and payments, the Committee increased payments by EUR 898 million.
The Committee recommends providing some prompt food aid and for it to be financed under Heading 4, depending on its nature. This means there will have to be interinstitutional talks.
I want to start by congratulating the rapporteur, Mrs Haug, on her efforts in preparing Parliament's position. The overall appropriations allocated to fisheries over the years must be considered a negative development given that previous budgets already represented the minimum necessary to implement a common fisheries policy and a maritime policy with the requisite resources.
For the fishing industry, the increased external economic pressure of fuel price increases and the stagnation and reduction in fishery product prices are resulting in substantial losses for the sector and critical social problems for fishermen in general.
Although the Commission proposes restructuring the fisheries sector in line with the current macroeconomic situation, concrete measures are needed to help ensure the survival of the sector. The draft budget and Parliament's current position make provision for major cuts, particularly in the areas of fish stock monitoring, international cooperation, fisheries research staff and data gathering.
On the other hand, I welcome the fact that Parliament's current position includes the pilot project that I presented for a fisheries market price observatory and continues to support the European maritime policy and all related projects by increasing the appropriations for research.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Madam President, ladies and gentlemen, back in 2004, at a major cultural conference in Berlin, President Barroso stated that European cultural policy was all about a soul for Europe. However, the culture budget shows us that these great challenges have met with little success. It is true that we have now managed to launch a pilot project to provide more money to promote artist mobility, and we also want to increase spending on lifelong learning and youth exchanges, but seen against the fact that we need to inspire European citizens to get to know Europe, we spend far too little in this area. As Mr Barroso has already stated, the people of Europe are not exactly thrilled with the single market, but they do want to learn more about Europe's cultural treasures.
We have just awarded Parliament's prize for European cinema. We also need to spend more on European film production, because we need to give our citizens a better understanding of the European narrative and European visions of Europe's history and future.
draftsman of the opinion of the Committee on Legal Affairs. - (IT) Madam President, ladies and gentlemen, justice that is slow, scarcely accessible and unclear is hopeless. We believe that the staff of the Commission, of the European Parliament and of the Court of Justice should be increased and reinforced in the areas of legal management, monitoring of the application of Community law and in better regulation in general, precisely because the current procedures are too lengthy and too opaque.
We feel that the Commission does not yet have a clear enough understanding of the need to invest in adequate staff in these sectors and it seems entirely inappropriate that the Commission continues to leave us completely in the dark over the number of people working specifically on infringement procedures and continues to claim that everything is going swimmingly.
As regards the European Parliament, I would like to point out the problem posed by the legislative quality of our texts and the need for more and better investment in the work of lawyer-linguists. The same applies to the whole issue of internal reorganisation with regard to monitoring the application of European law. Finally, we call on the Commission to report to us and to quantify, including from an economic point of view, the measures taken to make our institutions more green and sustainable.
Madam President, I firstly want to thank the Committee on Budgets for having supported our amendments.
Due to time constraints, I will just briefly mention two points. The first concerns the traditional amendment of the Frontex budget. As you all know, due to the Commission's lack of initiative, and particularly due to the Council's inconsistency, Parliament has had to define Frontex's scope of action through the budgetary procedure.
This year, we have agreed to increase its budget by EUR 10 million and to try and ensure that its missions remain permanent. To this end, not only are budget appropriations needed, but also, Mr President-in-Office of the Council, the Member States must fulfil their duties in this regard.
My second point concerns the approval of a pilot appropriation for the integration of the Roma. The European conference organised this month by the Commission cannot mark the end, but rather the beginning, of a coherent policy on the integration of the Roma into our European society.
draftsman of the opinion of the Committee on Constitutional Affairs. - (FR) Madam President, I shall speak in my capacity as draftsman of the opinion of the Committee on Constitutional Affairs but also as a socialist member of the Committee on Budgets. It is for this reason, moreover, that I have two minutes instead of one.
(EL) Madam President, ladies and gentlemen, as far as the Committee on Constitutional Affairs is concerned, what we have unfortunately observed is that, in a year in which we had the referendum in Ireland on the Constitutional Treaty, which demonstrated - apart from its result - the need for politicians to communicate with the citizens of the European Union, the Irish tell us that the main reason for the 'no' vote was precisely a lack of communication. Obviously, therefore, we need more communication in the run-up to the forthcoming elections.
Most of our proposals were accepted. However, the fact that the proposals to strengthen two basic new political institutions, namely the European political parties and the European political institutions, were not accepted is unsatisfactory. Next time perhaps.
I have a few political comments to make on the actual budget which we are voting on this year and I say political, because the political role of the budget should ultimately be to allow us, through the budget, to play our part as the European Union. As Commissioner Almunia said yesterday, and I quote him in French because he spoke in French, 'Il faut commencer à imaginer le budget de l'Europe'. We have barely started to imagine the budget and we need to do so.
So what do we see this year? We see a budget of low payments, with a huge gap between commitments and payments and with an unsatisfactory answer to the actual political priorities of the European Union. Yes, there are problems and yes, as Minister Jouyet said, we must leave a margin so that we can respond to the crisis. However, the actual political choices of the European Union are important. For example, I do not believe that, in an election year, so little money should be earmarked for communication and that, in a year of geopolitical crisis, so little money should be earmarked for foreign policy.
In view of the ambitious aims the European Union has set itself, the further reduction in the already low budget for 2009 by the Council is surprising. These cuts will lead to a greater imbalance between the level of undertakings and paying for them, which is contrary to the principle of a balanced budget.
The amount approved by the Council - a mere 0.89% of GDP - for appropriations for payments, does not tally with the many political priorities and commitments of the European Union. The result will be that only some of the important pilot projects which will benefit citizens will be implemented in practice.
As draftsman of the opinion on the 2009 budget for the Committee on Women's Rights and Gender Equality, I am concerned by the unsatisfactory use of the budget for the needs of existing programmes such as the Progress or Daphne programmes. The European Commission should also make considerable steps towards implementing the principles of equality in planning its budget, while the Member States must effectively promote these when using structural funds and the European Social Fund.
draftsman of the opinion of the Committee on Petitions. - Madam President, I would also like to thank the rapporteurs for their diligent and very efficient work in what is a difficult task, and speak specifically on the issue of the Ombudsman's Office, where there will be an increase of almost 6% in the budget. This, we believe, is appropriate, recognising that half of this may not be required if there is no actual change in the Office after the elections in 2009. I think we should also recognise that there has been some work within the Office of the Ombudsman to reorganise staff and resources in a more efficient way.
While I am on my feet, as a member of the Committee on Agriculture I should just like to say that the issue of food aid - and I say this also to the public who are gathered here - is something which touches people really deeply. I think that the public would like us to help in a generous way with food aid. I can understand that there are budgetary concerns, rightly so, about the rules. Perhaps this says something about the work we do in the background, before we pronounce, so that we do this in a good way and send out the proper message to the public that we are supporting the developing world and the hungry and the needy.
But it is also worth pointing out that our development aid in the past did focus on agriculture and food production, as other speakers have mentioned, and, tragically, in latter years we have drawn away from looking at the importance of production agriculture in the developing world. Perhaps we are missing that point here too in the European Union. If this food crisis has done one thing, it has alerted us to the fragility of food production and the need to nurture it within the developing world.
Finally, on this particular point, a colleague of mine, Esther De Lange, and I are supporting a pilot project to link up young farmers in Europe and the developing world. I think out of this we might see some good results because they need help and we need to understand their plight.
Madam President, ladies and gentlemen, first of all, on behalf of my group, I would like to thank the rapporteur for his work and his cooperation. The budget is a joint task, and the result meets with the demands of several political groups. The message of the People's Party is as follows: let the lives of EU citizens be more secure. Security means many things, not only the protection of the borders of the Schengen zone, the prevention of illegal immigration, the struggle against terrorism, but, in particular, the preservation of jobs by means of increased support to small and medium-sized enterprises along with research and development, as well as food safety and food security. In the interests of security, we need several mutually independent sources of energy. All this requires more money than has provisionally been set aside by the Council.
In order to secure banking operations, a few days was enough to come up with EUR 2 000 billion. Fine. However, we should realise that it takes the EU 20 years to spend that sum of money. Parliament is planning on less than EUR 10 billion additional funds for next year's programmes, all of which serve the real economy, and that is still 1.5 billion below the amount we provided for in the seven year framework budget. It is not inappropriate therefore if, in the current situation, instead of budgetary restraint, we spend 10 billion more on growth, job creation and the safety of our citizens. The crisis is not only a financial, but also an economic issue. The Council should be our partner in more vigorous economic development. Members States, for their part, should abolish those obstacles - such as excessive demands for their own share - with which they artificially render more difficult the use of support for European development. The EU must help our citizens who are in trouble as a result of the worldwide crisis. Let us demonstrate that the European Union can not only prevent wars from breaking out in Europe, but can also overcome the financial and economic crisis affecting Europe. Thank you for your respectful attention.
Mr President, Commissioner, Mr President-in-Office of the Council, I should like to begin by thanking all of the rapporteurs, and especially Mrs Haug and Mr Lewandowski, as well as the entire budget team, elected representatives and administrators alike, for this traditional financial exercise for the year 2009. This is the third financial perspective, and it demonstrates just how much the annual budget procedure has become an unnatural and somewhat surreal exercise faced with the situation in Europe. It is an exercise in juggling the accounts, making it impossible to provide a genuine Community-wide solution to the problems of our society.
After the Commission's very modest draft, the Council did what it invariably does and sent us a limited proposal that does not enable any of the promises it made during the year to be fulfilled. You are right, Mr Jouyet, the European budget has been under-utilised since 1988. As in sport, regular training leads to better performances, and, as an athlete, the EU budget, by becoming smaller, becomes more inefficient and more under-used. This is the vicious circle that leads to political disasters.
Admittedly, we cannot spend without calculating such expenditure, but, in view of these continued promises, it is commitment appropriations, not payment appropriations, that are being recorded. This is the beginning of budget fraud! We ought therefore to know whether the European Union wants to achieve its objectives and whether the Member States are willing or not to contribute to common policies.
Faced with this impossible task, Parliament, through the work of our rapporteur, is assuming its authority. The budgetary framework is very tight, and the Commission's lack of initiative has led the European Parliament to create new PPs and APs that will underpin future innovations. However, it is vital that, at a time when Europe is deciding to inject EUR 1 700 billion to help the euro zone's banking sector, we manage to find EUR 250 million for the food facility for 2009. Parliament is very attached to this food aid fund.
Thus, on 21 November, the ball will be in the Council's court. Parliament has respected the authorised procedures in all their forms: respect for the Financial Perspective, the call for flexibility under the EUR 530 million ceiling and the call for an emergency aid reserve that features in the financial perspective. We are acting within the scope of our prerogatives and we therefore expect the Council to adopt a responsible political attitude that is similar to our own. This is crucial when it comes to ensuring the credibility of Europe's work in the eyes of each and every citizen.
Mr Jouyet, I appeal to you: politics is about anticipating; Parliament's position enables us to anticipate while respecting the rules to which the three institutions have chosen to submit. Prove that you are equal to your commitments!
Mr President, I would like to begin by thanking Mrs Haug for her sterling efforts in keeping all the different aspects of this budget procedure together. The Group of the Alliance of Liberals and Democrats for Europe support the result of the vote in the Committee on Budgets. For the ALDE Group, energy and climate policy, as well as research and innovation, were important priorities for the 2009 budget. We share Mrs Haug's view that climate and energy policy are not adequately reflected in the budget, and we look forward to the Commission coming up with a clear proposal in the spring as to how this area can be given budgetary support at EU level. In view of Russia's invasion of Georgia, it was important to the ALDE Group both to secure reconstruction aid for Georgia and to support the development of the Nabucco gas pipeline, which is intended to ensure a supply of gas to Europe outside Russian control. We are pleased that a majority has supported these priorities.
The present draft budget eliminates a number of the Council's savings and gives a more realistic assessment of the needs for payment over the coming years. We will hit the ceiling in the multi-annual agreement for the budget in three headings, namely 1a for research, education and transport and Heading 3b for legal policy, and we will go beyond the ceiling in Heading 4, foreign policy. The budgetary ceilings for foreign policy go on being too restrictive, and every year we have to fight to fund new priorities. It is strange to see heads of state writing out bills for the EU budget that their own finance ministers will not honour. The Commission has proposed funding the food facility for developing countries using the money saved from the EU's export refunds. The money has, of course, been saved as a result of the high food prices which, in turn, create problems of starvation in poor countries. The idea is right, but in terms of the budget we must do things differently so that we comply with the agreements entered into between the institutions. Therefore, we are now proposing that the food facility and extra appropriations to Palestine, Kosovo and Afghanistan be found by using reserves, for example, the flexibility reserve. It is not fair to obtain this money by cutting down on important programmes for poor countries.
The ALDE Group has tabled a proposal to place 12% of the funds from the Structural Funds programmes in reserve. The background to this proposal was that we wanted to pressure the Commission into doing more to avoid the errors in the region of 12% that emerged during the debate for the discharge of the 2006 budget. It was our intention for this reserve to be used as an instrument to follow up on the 2006 discharge, but we could not get sufficient support to take this path, and so we will have to take note of this, but I hope the Commission will take action.
Mr Lewandowski had an interesting task in preparing Parliament's and the other institutions' budget. I think he has managed to obtain a good compromise in which Parliament's budget stays below 20% of the administrative expenditure.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the European Union's budget for 2009 can only yield minor successes, because we are working within the straitjacket of the Financial Perspective. The Group of the Greens/European Free Alliance made it quite clear, when we voted on it, that the Financial Perspective bore no relation to the new challenges and tasks with which we were faced.
We have just from heard from all the speakers that the European budget for foreign policy is underfunded. However, with regard to the challenges of global climate change as well, our European budget does not even begin to allow us to respond appropriately.
I would like to remind you all of President Sarkozy's great speech yesterday, in which he pointed out how much needed to change in the European Union in view of the economic crisis and the climate change disaster. The 2009 budget reflects all of this to only a very limited extent, and that is our shared problem: our European budget is simply not up to the challenges of the present time. In agricultural policy, too, it is high time for energy generation to be linked to environmental targets, and we must also - as Mr Barroso said yesterday - do more for research and development and, above all, in educational policy. After all, those are Europe's assets. We need to get away from a reactive budget, towards a proactive budget and a new political concept.
Finally, we need to do more to combat hunger: in Africa, in the sub-Saharan region, famine is once again on the rise, and that is unacceptable. We also need to do more to promote fair trade, so that the developing and emerging countries finally get a fair chance.
I now come to the political result. As Mr Sarkozy said yesterday, we need to relaunch capitalism in green form; we need a Green Deal. Only then will we also be able to relaunch the European budget.
Mr President, Commissioner, the draft budget for 2009, like previous draft budgets, not only fails to meet our expectations, but more importantly, does not meet the expectations of our electorates. Its main failing is too few appropriations for payments. If we want to meet all expectations, it should be at least twice as much.
The Council of Europe has limited funding and made it necessary to reduce a number of items - these cuts affect Section III in particular, which includes agriculture and rural development - but also affects the European agencies and the remaining sections. It is unlikely that there is any committee or political group in the European Parliament which will be satisfied by this budget.
Although the political priorities for 2009 have been set, it has not been possible to keep any of the priorities at such a level as to make it clear that they have been favoured financially. Officially the budget retains all the indicators set out in the multi-annual financial framework, but we all expected it to be higher. That is why the draft budget proposes returning to the original draft, and removing the reductions made by the European Council. In voting for the proposed draft, we are counting on pushing through an increase in the reduced budgetary expenditure. We may succeed.
Mr President, Commissioner, it can be rightly said that next year's budget shows budgetary discipline. The low national income it proposes will bring law and order to the EU.
The expenditure under external actions in Heading 4 is inadequate by any budgeting criterion. We all know that this is not enough money for everything the Council considers important, as Parliament has its own legitimate preferences for the use of these funds.
We in our group are not very anxious to support the growth in external expenditure in itself. We are not in favour of Georgia's rearmament after its attack on the civilians of South Ossetia and Russian peacekeepers, and its pitiful defeat later. We do not support the Council's priorities for a Common Foreign and Security Policy. We do not agree that a Common Foreign and Security Policy should be developed in the direction of a European Security and Defence Policy, as if the Treaty of Lisbon had not been rejected. Let the Member States be satisfied with the Athena Financing Mechanism for that.
We do not support the assistance of Iraq, Afghanistan and Georgia, via international organisations, without the possibility of monitoring the use of the Union's money. Obviously, we are in favour of aid for oppressed nations, such as the Palestinians, but at the same time we say that the Council's priority areas are eating into the reserves for the targets of financing that Parliament deems important.
All those who were involved in drafting the budget know that the ceiling for external actions will not hold up but collapse during the budgetary procedure, the way the ceiling in this House did last August. Let us be able to stay under the ceiling. If that is done by cooking the books, that goes against good budgetary practice and is a culture of governance that is not transparent for EU citizens, the people who have to foot the entire bill.
Although our group believes that there is no great sense of confidence among us in the Union's external actions, we want the facts to be recognised. That is now a job for the Council.
Mr President, this is, in a certain sense, a well worked-out draft budget. The skilled and thoughtful rapporteurs deserve all credit for their work within the current framework. All this is nonetheless completely wrong, however - for what should the EU in actual fact do? In this context, at least two thirds of the money goes on agriculture and on structural funds, including waste and corruption. What the EU should invest money in, for example, large-scale research such as the fusion project in Barcelona, or common infrastructure such as Galileo, or the separation and storage of carbon dioxide etc., are small fry in this budget.
What we find here is a Globalisation Fund that now gives EUR 2.4 million to Portugal and EUR 10 million to Spain. In both cases, we are concerned with fractions of a per mille of these countries' gross national products. There is no reason why they should receive money from other countries in this connection. We have a Solidarity Fund from which EUR 13 million is going to France following the havoc wrought by Hurricane Dean in Martinique and Guadeloupe. Again, this is a fraction of a per mille of France's Gross National Product. The whole thing makes no sense. We are talking about rich countries that would have no difficulty dealing with these matters, without receiving scraps from other Member States.
Why is this being done? I would maintain that it is because it is PR money designed to be used as advertising for the EU. There is no other obvious reason for it. Next time, funds will no doubt go on snow clearance. I repeat: we are on completely the wrong track. We are debating a budget that is technically well designed, but politically idiotic.
(SK) Last year, we were similarly appalled at the low levels of expenditure in the EU budget for 2008. As a fraction of Gross Domestic Product, it amounted to 0.95%. At the time, I compared the curved line of the year-on-year decline to a falling leaf. We thought it could not get any lower. We were wrong.
Expenditure for 2009 represents 0.89% of GDP. This is no longer a curved line: it is free fall. Who cares that the level of expenditure is far out of line with the political priorities and obligations of the European Union? Who cares that there is a growing gap between levels of obligations and payments? The total volume of unpaid obligations today represents EUR 139 billion, which is more than the annual budget of the Union.
The internal discord in the policy of the European Council has been revealed for all to see. The governments of most Member States will not manage to secure a full drawdown of EU funds in the current year. The aforementioned gap has translated into a reduction in expenditure in the budget for next year. The gap is widening between the financial framework for the years 2007-2013 and the actual budgets, to the detriment of citizens and the regions, which are not receiving the necessary resources, especially from the structural and cohesion funds.
This is also a matter of the weakness of the European Parliament. We will not find in our own countries an effective way to put pressure on governments, ministries and other bodies within the public administration to direct appropriate levels of funding into these areas. I support an increase in expenditure from the EU budget, as is proposed in the excellent report of Jutta Haug. At the same time, however, I wonder whether we are just tilting at windmills.
(ES) Mr President, Mr President-in-Office of the Council, Commissioner, rapporteurs, ladies and gentlemen, what is the ultimate goal, the raison d'être, of an EU budget in a year of real and total financial crisis?
The first goal is to ensure that this budget does not simply represent an added burden on national purses. In other words, it must not be a superfluous expense, but must go only where the Member States cannot or must not go.
The second goal is to ensure that it is a budget which provides added value. The programmes for which financing is approved must be adequately supported by the political authority - the Council and Parliament - and technically supported by the executive authority, which is the Commission.
The Commission's role has never been more important than in this year of deep crisis. Its responsibility is greater than ever, because we must squeeze every possible drop of return from every euro invested by European taxpayers.
Thirdly, at a time when liberal is becoming social democrat and social democrat is tending to become liberal, the EU budget must be effective and even contracyclical.
A study headed by the Spanish economist, Rafael Flores, has proven that the public expenditure with the greatest impact on public investment and employment is expenditure on transport infrastructures and communications. What is good for my country should also be good for the whole of Europe.
The EU Structural and Cohesion Funds are the key Community component for reinvigorating European infrastructures and, consequently, employment. For that reason, my Group supports, among other aspects, more funding for the trans-European networks irresponsibly forgotten by the Council, in particular, more funding for the energy networks, and also more funding for payment appropriations under the convergence heading.
(NL) Mr President, the budgets of the other institutions boast a reasonable balance between the ever huge demand, an almost chronic demand, for more staff and the need to restrict expenditure.
The European Parliament, being the cautious budgetary authority that it is, remains within the agreed boundaries (one fifth of the budget of the institutions), but invests in knowledge nevertheless, by increasing staffing levels within the groups and by increasing capacity in the library. This is necessary, because the questions we are faced with are invariably complex and related to globalisation and worldwide issues. The foundations are being laid for the introduction of the Members' and Assistants' Statutes, and this is a question of social justice that has been a long time coming.
There will be more staff to liaise between the European Parliament and national parliaments, which is essential, even though the numbers involved are small. It is about exchange with national parliaments, which needs to improve. In our capital cities, there is often a huge lack of knowledge about Brussels' agendas and about issues of subsidiarity, while the European citizens, more so than before, are asking critical questions about what should be regulated at national level, and what at European level.
As for the other institutions, allow me just to say this: access for citizens should be paramount. This is why it is important to increase the staff of the Ombudsman, just to mention one aspect. The European Union must be open to every citizen, not least, and particularly, for citizens who have complaints.
(FR) Mr President, ladies and gentlemen, firstly, many thanks to our two fellow Members from the Committee on Budgets - Mr Lewandowski and, of course, Mrs Haug - who have overseen our work passionately and effectively.
Firstly, I should like, very briefly, in the time I have available to me, to say to you that I am delighted overall with a number of guidelines that have been preserved within the framework of a budget that is very constrained, even tight, as some of our fellow Members have said. Fundamental guidelines relating to growth, employment and climate change have been preserved, and we even have an increase in the total level of payments on these priorities, at any rate.
Moving on, secondly, I am delighted with regard to a more specific point: the fact that we have managed, through the Committee on Budget's proposal, to make lines concerning research and innovation and all that which concerns the Structural Funds more understandable, thereby providing our fellow citizens with practical answers.
In this time of crisis, the scale and effects of which are stressful and will unfortunately be long-lasting, I should like to highlight the importance of Europe's coordinated response. The latter is not only more obvious now than it has ever been before, but it is also crucial when it comes to providing support for investment in major infrastructure projects, in order to stimulate our European economy.
(FR) Mr President, it is clear that we will unfortunately not have the Treaty of Lisbon in force next year, but, for all that, we will nevertheless require regulation. There may be no new treaty but there are new needs, all the same. There are tasks that do not follow the institutional tempo. We need only look at the news, with the financial crisis and the environmental crisis. We will need resources in our flow chart.
The year 2009 is also a little bit special since we have an appointment with a very sensitive animal known as the European citizen, namely the electorate. Thus, we should not skimp on resources for communication and cooperation. On this subject, too, let us find the proper resources for our Web television, the electoral campaign, the visitors' centre, the citizens' forums, and so on.
In terms of buildings, we now own nearly all our buildings. I am referring here to our three main work sites. Regarding the one that we do not yet own, the Luxembourg site, we are going to start work there in the next few weeks. This is a large, very ambitious construction site where we are going to build one of the largest buildings in the world, with a fully autonomous energy supply. We can be proud of this, we can be proud of our property, but, as this room can testify, property requires upkeep! Thus, as owners, we are now going to have to find the resources to have high quality property.
With regard to environmental policy, in 2008, we were one of the first institutions to receive EMAS certification - we can be very proud of that. We have had the result of our study on our carbon footprint for two days now. This House consumes 200 000 tonnes of CO2 each year. If we want to meet and achieve the objective of less than 30% in 12 years, we will need some resources.
I shall conclude simply by commending the quality of the work done by our friend, Mr Lewandowski, because, in the new conciliation method we have put in place, we have been very, very lucky to have him as a leader.
(PL) Mr President, Commissioner, in this debate there are four matters to which I would like to draw your attention. Firstly, even though the expenditure in the budget of EUR 124 billion for appropriations is the highest in the history of the European Union, it is the lowest in terms of the Gross National Product of the 27 Member States. This, incidentally, is the level proposed by the European Parliament's Committee on Budgets, as the European Commission proposed even lower allocations, and the Council made even more cuts to this modest budget.
In the Financial Perspective for 2007-2013 the ceiling for appropriations for payments was 0.97% of Gross National Product, in other words, we are dealing with a significant discrepancy between what we intended to fund three years back, and what the Union wants to fund now. Fourthly, we can have neither a larger Europe, nor deeper integration, for so little money, nor can the European Union be a reliable global partner, as it is threatened by the failure to meet its own commitments in this area.
(PT) This debate on the Community budget for 2009 should be marked by the decisions not taken by the European Council this month. What absolutely should have been discussed was the urgent budgetary measures needed to effectively support small-scale and family-based agriculture, fisheries, the textile and clothing industry, the shipbuilding industry, and micro-, small and medium-sized enterprises. In addition, other measures are urgently needed to defend the productive sectors of each Member State, particularly the cohesion countries, employment with rights and decent wages for workers.
What absolutely should have been discussed was the necessary break with the Community budget policy. This policy underpins an economic policy that is one of the causes of the structural crisis which has been dragging on for so long in the European Union and which lies at the root of the downgrading of the productive sector, unemployment, precarious work, increasing social inequalities and deep differences between the Member States.
Mr President, I see that millions of euros of public money are still being allocated to social engineering and to buy popular support for the EU itself in candidate countries, Member States and elsewhere. We still have roads and bridges that lead nowhere, we are replacing the pavements in Karínia outside the Turkish casinos no less, and EUR 400 million provide electricity in Kosovo, where the subsequent receipts simply disappear.
These are highly questionable political uses of public money. No wonder the taxpayers in net-contributor countries like mine are increasingly objecting to EU funds being given to countries whose tax burden is lower - sometimes much lower - and which effectively replace the lack of local tax revenues.
Given the nature of these irregularities, I wrote to the Court of Auditors recently to clarify the legality of payments from public funds which are being qualified under international financial accounting standards.
(NL) Mr President, one of the main advantages of speaking late is that you can leave out a considerable number of things that have been said before. This is why I shall immediately cut to two points that are particularly close to my heart. Firstly, now that there are an increasing number of obese children in Europe, we as a society will need to invest more in teaching healthy eating habits.
The increase in the budget for school milk, as proposed by us, fits in perfectly with this ambition. With the additional EUR 13 million we should like to set aside, we should like to increase the number of schools and also extend the range with a number of healthy products. What is unfortunate is that the Commission's response to initiatives such as the school fruit programme is, in my view, too slow.
The European Parliament would have liked to have had money in the kitty for this programme in 2008. It will now be 2009 before fruit will be provided in schools free of charge, and a mere EUR 1.3 million has been earmarked for networking and the provision of information. This is regrettable to my mind. School fruit will not simply rain down on schools after the summer break. A great deal of groundwork will need to be done for this programme, and money will be needed for this next year as well. A little more dynamism would certainly not go amiss therefore.
Secondly, I should like to draw your attention to a proposed investigation into returns in the food production chain. For example, were you aware, Commissioner, that the economic return on this apple is 22% in your supermarket, and 23% in the distribution trade, while the primary producer of this apple, the farmer, without whose efforts this apple would not have been here, has, over the last few years, suffered a negative return of -4%?
Via the study we propose, we would like the position of farmers to be monitored. After all, if we want to retain agricultural production in Europe, we will need to monitor the positions of the primary producers and concentrations of power in the chain, such as large supermarkets. I hope, Commissioner, that together with your colleague for Competition, you will want to get your teeth into this issue.
(SV) Mr President, as the Committee on Industry, Research and Energy's rapporteur for the budget, I should like to thank Mrs Haug for having listened so carefully to our priorities, which genuinely make their presence felt in the budget. To my fellow Swedish Eurosceptic Member, Mr Lundgren, who spoke just now and who characterised the budget as idiotic, I would just say that it is not improved by the fact that he himself proposes the total discontinuation of some of the best parts of the budget, relating to, for example, the maritime safety authority and the Youth In Action programme.
Certainly, the EU budget has problems, however. The threefold crisis we are experiencing shows what is at issue. I am talking about the climate crisis, the food crisis and the financial crisis. The Committee on Industry, Research and Energy proposes increases of at least 5% in all the operational appropriations relating to climate and energy, but this is still a drop in the ocean. As a socialist, I see the need for Food Aid, but the debate on funding shows the weaknesses in the budget system. It shows how difficult it is to engage in more significant re-prioritising. President Sarkozy yesterday pointed out the need for common efforts directed at European trade and industry as a result of the crisis, but there are no such resources in the EU budget. The Committee on Industry, Research and Energy indicates the need for more funding for small and medium-sized enterprises, but this, too, is a drop in the ocean.
Instead, we are forced to invent one temporary instrument after another. We have flexibility instruments, the Globalisation Fund, the Solidarity Fund and Food Facility, and we shall soon have a special mechanism for looking after the income from the future auctioning of emissions rights. I think it is time to carry out a more ambitious and forward-looking review of the long-term budget. Now that we are to carry out a mid-term review, we have the opportunity to ensure that it is better adapted to dealing with the ever more complicated reality in which we live and in which radical measures are required. (debate)
Mr President, the most important aspect of this budget is how it aids and supports the economy of Europe in its entirety, as well as developing and strengthening the economy - something which is really needed at present. That is why I welcome the support in the budget for research programmes and the development of new technologies, because without the development of such technologies, we cannot hope for competitiveness in our economy.
I would also like to see this support being made available to all regions throughout Europe, not only in more urban areas, but also in rural communities. I would also like to see strong support for the CAP health check in the coming years in order to ensure a healthy food supply locally and not to have to depend on food imports from faraway lands.
(EL) Mr President, in an election year, the budget should have two distinctive characteristics: firstly, resources that reflect the ambition of the European Union and, secondly, responses and political messages to the expectations of the average citizen, especially in the current difficult economic climate.
If we evaluate the draft budget before us against these criteria, the amount, which corresponds to payments of 0.96% of Community GDP, is basically adequate, but only if the Council does not chop it down at second reading. I trust that the minister will pay particular attention to this point.
Things are better in terms of political messages and political targets, where we have indeed covered society's basic priorities. Without going into greater detail, I should like, if I may, to mention one particular major issue which concerns my country and other countries in the south of the European Union, namely the question of illegal immigration.
At present, thousands of Iraqis, Kurds, Afghans and Georgians are collecting in Turkey and trying to enter the European Union en masse. Greece and other countries in southern Europe have to make a huge effort with scant resources to control illegal immigration. In 2007 alone, we had 110 000 illegal immigrants in Greece and there have been over 80 000 up to September of this year.
I am therefore delighted that, for the first time, the Community budget has a separate point for the solidarity of the European Union with its Member States in the south and I trust that we shall make a good start and maintain it over time.
(FR) Mr President, on the very day in which the political declaration 'Communicating Europe in Partnership' has just been signed by Parliament, the Commission and the Council, with the latter thus indicating their common will to enhance and to harmonise information on the European Union that is intended for the citizens, we are debating the 2009 budget and the 'Communication of the institutions' budget.
For this electoral year and at a time of growing scepticism regarding the Union, raising the citizens' awareness of European issues is crucial. We hope, in actual fact, that there will be a very strong turnout at the elections. For this to happen, all initiatives designed to explain Europe and its added value in terms of everyday life and of preparing for the future are important. The forthcoming visitors' centre in Brussels is part of this, but I fear that certain amendments adopted in committee will delay its highly anticipated opening.
On behalf of my group, I should like in fact to point out how keen we are to see substantial investment in all communication initiatives concerning the citizens and the media, especially at local level. Parliament and the Commission must be encouraged in all policies designed to increase support among the citizens for the European project.
(DE) Mr President, I will focus on Heading 4, which relates to the EU's external activities. In current or former conflict zones such as Georgia, Kosovo, Palestine, Afghanistan or Pakistan, we want to achieve improvements for people, and peaceful and humane development.
As our financial plans have not provided sufficient funds, in 2009 we once again need to obtain additional resources from the Member States for our increased work. In particular, there must be no cutbacks in our commitments and payments in our immediate neighbourhood: it is important for candidate countries, our east European neighbours, and our partners on the Mediterranean, to see the EU as a reliable partner that they can count on.
Looking at the implementation of the 2008 budget - for example, for Palestine alone - and the number of amending letters, I can already tell that we are going to end up in a similar situation in 2009. I would therefore make an appeal to the Presidency of the Council, in relation to the conciliation meeting. On 21 November, we will, together, be mobilising the flexibility instrument in line with our proposals, which means that, next year, we will not be so easily available for amendments. As you know, we have elections coming up, so you also do not know who may be sitting before you following the elections.
We have placed additional emphasis on the field of foreign affairs, which I think is a positive move. We have allocated additional resources so that we can publish European news in Farsi, the language of Iran and Afghanistan. I believe it is important to disseminate our political viewpoint in these areas, so that the people know what position Europe is taking.
On another issue, I would like to ask the Commission to change their policy. As you know, there is now a network of political foundations covering five political groupings, and it is unfortunately our experience that these groups are effectively locked out of the implementation of our policies and of support for democracy. I hope that this situation will change next year.
(ES) Mr President, we have before us a draft general budget for 2009 which is attempting to reinforce the social and environmental dimension of the European Union as an area of peace and progress.
I must particularly highlight, due to their symbolic value, two parliamentary proposals incorporated during the discussion process. The first concerns the funding earmarked for European space research, focused on global monitoring of the environment, citizen security and the International Year of Astronomy.
The second is the pilot project on social tourism which will try to find ways of meeting the requirements for new forms of leisure. We regret that the draft budget does not include a special fund for rehabilitation and reconstruction in countries affected by hurricanes and typhoons in the Caribbean and Asia.
We do not want the current economic and financial crisis moving around the planet to adversely affect the EU budget.
(SK) I am responsible within the socialist group for financial matters under the heading of 'Other Institutions'. From this standpoint, I can state that the process of drawing up the budget and ensuring the efficient use of funding is heading in a positive direction. Here too, however, there are reservations, for example, over the policy on fixed assets. Only a longer-term view coupled with planning measures can help us to achieve greater financial savings.
A further reservation concerns the use of studies into the energy consumption of buildings. The most recent studies into the carbon footprint of the European Parliament mention a carbon dioxide equivalent of 114 000 tonnes a year. We must adopt a series of measures aimed at reducing emissions by 30% by 2020. The main sources of pollution are heating and electricity in the buildings themselves, as well as the transportation of people between home and the workplace and also between the three main workplaces.
Before the end of the year, I am expecting the Secretary General of the European Parliament to submit an action plan based on a number of studies, so that we can take steps as soon as possible which will lead to financial savings and a cleaner environment.
(FI) Mr President, first of all I want to thank both rapporteurs for this excellent work, and it is interesting that this term we have been able to find consensus, perhaps even politically, and more so than in former years, even though the elections are forthcoming. That is excellent.
I would like to raise one matter, which is that the Committee on Budgets has now presented its own budget line for the Baltic Strategy. That is extremely important. The Commission is preparing its own Baltic Strategy for next year, but no strategy has any significance unless it also has funding, and funding has to be organised this way.
The issue here is mainly the environment. The Baltic is almost a dead sea. In this sense it is a blot on the European landscape. We have a lot of work to do. This is about our relations with Russia, energy policy, shipping, the economy: all very important matters, and we can use this budget line to help ensure that these issues will be put right.
(DE) Mr President, I would like to start by thanking the two rapporteurs: Mr Lewandowski, who has worked with great deliberation and composure to draft Parliament's budget; and Mrs Haug, who has worked with great commitment to present us with a very effective strategy for the Commission's budget. The broad agreement that we will, I hope, achieve in tomorrow's vote should send a very clear political message, in particular for the conciliation on 21 November.
It is abundantly clear that, particularly in the current climate, growth, jobs, trans-European networks, lifelong learning, the fight against climate change, European transport networks and the security of external borders must be shaped as we have set out. In foreign policy, too, a consistent neighbourhood policy and a global development, crisis management and integration concept for the European Union are more vital than ever. Hence, Commissioner, the question concerning payments. At the end of the process, the level of payments will be evaluated very differently depending on the category. You mentioned the issue of the reserves, and I simply note that, apart from that, you have no objections to Parliament's priorities and focuses. That is a good sign for the negotiations.
We are delighted that the French Presidency is here today, Mr Jouyet, because the Presidency has not always been present for October's debate on the budget. This is evidence of the good cooperation we have begun. Of course, you had to start off by speaking like a finance minister: everything is far too expensive, everything is far too high. We are operating here, including with regard to what we are voting on, far below the ceiling of the multiannual financial plan.
Between the lines, though, it has become clear that you are prepared to negotiate, as you have said: with regard to the food aid facility, and, I would stress, not only there but also in the other foreign policy priorities - GASP, Kosovo, Palestine, Afghanistan and Georgia - it is a matter of negotiating, and finding, the optimum combination of instruments. We are prepared to do so, using all the options open to us under the Interinstitutional Agreement and the budgetary principles. In this connection, we are looking forward to constructive negotiations.
(PL) Mr President, Commissioner, 2009 will be a very special period, as it will relate to the proper implementation of investments related to cohesion policy. It will be the third year in a row based on the n+3 principle. This means it will be a period in which we will pin our hopes not so much on signing agreements, but in the complete realisation of very concrete undertakings, which makes any attempt to reduce financing, when it comes to cohesion policy, very dangerous.
I would also like to draw attention to the fact that there are voices in the European Parliament that associate the results of the audit of the European Court of Auditors with budgetary planning and, as a result, some very well-known comments on the dozen or so percent of unqualified expenditure are now impinging upon the budgetary debate. I hope that neither this House, nor the Commissioner, will accept any associations and allocations to reserves of this nature.
Mr President, Commissioner, ladies and gentlemen, I have already gone on for too long, but, really, this debate was quite fascinating. I would like to say that we agree on the priorities as they have been expressed by your rapporteurs, and as they have been expressed by Mr Böge, and that it is in fact our wish to cooperate very closely.
I regret that I am unfortunately not speaking as a finance minister, Mr Böge, but, well, in this Presidency, that is how it is, in fact, and I can simply assure this House that we wish to reach an agreement within the scope of this procedure.
I wish to assure you, too, that the Council will demonstrate, within the limits that I mentioned, the constructive attitude that we are in fact aiming for, within the framework of the priorities mentioned - I am addressing the Commission and this House here. I observed the emphasis that was placed, in particular, on external policy, on communication, and on subjects relating to financial regulation and to the euro. I noted these various points, as well as the needs of your institution, which have been pointed out, and that we need to single out two elements at the end of this debate.
The first is the discussion on the future of the European budget. I heard Mrs Guy-Quint and the others, but many of the observations raised need to be debated within the context of the clause for re-examining the financial framework. It is within this context that the Commission, the European Parliament and the Member States must take a stand and design the future multiannual financial framework. We had spoken about this with Mr Böge. Current circumstances have meant that we, as the Presidency, have also focused on other urgent matters.
The second is the issues at stake in the 2009 budgetary procedure. In this regard, we must work out a realistic and balanced budget and find solutions for financing the food facility - I say this on the record - as this remains an objective that we share. This is an important political priority for all the Community institutions today and, on this matter, too, we hope to ensure an optimum combination of the various resources.
rapporteur. - (DE) Mr President, I am grateful to all those who have taken part in this debate. To you, Commissioner, I would like to say that I know, as do we all, that the Commission is never particularly happy when the Parliament sets reserves. We do understand that, because you feel the pinch, but this year we wanted - and we will see this in the vote tomorrow - to lay down conditions for releasing the reserve that you will be in a position to meet quite independently.
These conditions are not a cloud cuckoo land where you have to rely on and badger other people in order to get your money - Parliament has been very reasonable here. In the great majority of cases, we will be able to release these reserves relatively quickly, by the second reading, because you will have met the conditions we have imposed - I am firmly convinced of this.
Mr Jouyet, I realise that you cannot make us any specific promises here and now, but I assume that you were serious about what you said about both recognising and wanting a climate of cooperation. Allow me to make one comment regarding your plea to take account of the financial policy context in which we are operating: I think this context is one digit too large. Our budget runs to just under EUR 130 billion; together, we have room for manoeuvre of a few hundred million. We can argue about that here, but it bears absolutely no relation to the larger context to which you referred.
Once again, I am much obliged to all my fellow Members. We will, I believe, be able to bring a well-prepared debate to pass relatively quickly tomorrow.
Mr President, I would like to use the extra time to speak in support of the many voices of Members of the various political groups regarding the critical situation under Heading 4 of the budgets, which are for funding the European Union's international ambitions. I well remember the end of the negotiations on the Financial Perspective well, and the verdict of Parliament was clear - that this part was inadequately funded. This happens year after year, and every time there are new sticking points in the budget negotiations. The situation has been the same this year too, when we have huge commitments regarding food aid, Kosovo, Afghanistan, Palestine, which have been mentioned frequently in this House, as well as Georgia, where the question is not just of the country's orientation, but also of the security of alternative energy supplies, has been raised. The response must be an agreement to revise the Interinstitutional Agreement rather than patching up edges of the financial rules every year when our backs are to the wall. I thank everyone who has spoken on the issue of the Parliament's and other institutions' budgets.
The debate is closed.
The vote will take place tomorrow, Thursday, 23 October.
Written statements (Rule 142)
in writing. - The question is whether the EU has sufficient resources and will create enough funds to adequately implement measures on mitigation, stabilisation and adaptation on emissions.
Generally speaking, the EU budget, in its present format, cannot deal efficiently and effectively with issues related to climate change. With the exception of a number of initiatives and programs, the EU budget does not have a clear and integrated strategy to address climate change issues.
In this respect, therefore, I am arguing that the creation of a specific ''Climate Change Fund'' or a dedicated budget line would significantly improve the EU's capability to effectively address climate change issues from a budgetary and financial perspective.
The main source of funding should be coming from the auctioning of emissions under the European Emissions Trading Scheme. It is estimated that the scheme would have the potential of generating annually billions of euros in terms of revenue. This scheme would be dealt with and coordinated by the EU, thus ensuring regional arbitrariness.
Cross border pollution is best managed at supranational level, especially when it comes to allocation of resources and support, which should be based on needs and highest impact, not pre-allocated to countries or regions.